Title: To James Madison from Henry Hiort, 17 November 1807
From: Hiort, Henry
To: Madison, James



Sir,
Capitol Hill 17th. Novr: 1807.

Having presented myself to the President of The United States, as a Candidate for The Office of Marshall of This District (Mr. Brent having notified his intended resignation) I presume likewise to intrude on your goodness, for influence and interest in my favor, if you should not think the request too great a presumption on my part.  Dr. Willis is unfortunately at a distance from this, or, were he here, a fifteen years knowledge of me as his Brother in Law, would induce him to spare me the liberty I am now taking, which relying on your politeness to Pardon, I beg leave to subscribe myself with great respect Sir Your most obdt. & very hble Servt.

Henry Hiort

